CONCURRING OPINION OP
MR. JUSTICE WOLE.
The complaint in this case showed that the complainant had sold and delivered goods to the defendant for which the latter owed a balance of $316.83. This was the statement of a cause of action, perhaps vaguely expressed. The defendants would have been entitled to a bill of particulars *540fox the goods sold and delivered, asking for the items. They had no right to demur.
So far as the decision of this court sustains the sufficiency of the complaint, as for an account stated, I think the opinion is mistaken. It is true that this court so held in Giménez v. Alfonso, 29 P. R. R. 300, hut after consideration "I am of the opinion that the true doctrine was set forth in Rubio et al. v. Carrasco, 26 P. R. R. 224, and to some extent in Successors of Martínez v. Dávila, 18 P. R. R. 79. An account stated, as I understand it, requires the conformity of both parties. 1 E. C. L. 207. Union Bank v. Knapp, 3 Pick. (Mass.), 96; Chace v. Trafford, 116 Mass. 529.